Citation Nr: 0729013	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-38 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $13,074, to include the question of the timeliness 
of the waiver request.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered in January 
2004 by the Committee on Waivers and Compromises of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, denying the veteran's request for waiver 
of recovery of an overpayment of nonservice-connected 
disability pension benefits in the calculated amount of 
$13,074, on the basis that the request for waiver was not 
timely filed.  The most recent indication set forth in 
October 2005 was that $4,435 of the aforementioned debt had 
been recovered through a withholding of the entirety of the 
VA pension benefit for which the veteran was noted to be 
entitled.  

In connection with his request, the veteran was afforded a 
hearing before the RO in August 2004, prior to his submission 
of a notice of disagreement, and also before the Board, 
sitting at the RO, in March 2007.  Transcripts of both 
proceedings are of record.  

The Board herein addresses only the merits of the issue 
involving the timeliness of the veteran's waiver request, 
finding in favor of the veteran on the basis of the record as 
currently constituted.  Notice is taken that the veteran at 
his March 2007 raised questions as to the validity of the 
overpayment's creation and that matter as well as the merits 
of the veteran's request for waiver of recovery of any 
properly created overpayment are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA's Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The date of the VA's notice to the veteran of the 
existence of an overpayment of VA nonservice-connected 
disability pension benefits totaling $13,074, is not shown by 
direct evidence.  

2.  There has been no certification by the VA's Debt 
Management Center (DMC) of the date the veteran was initially 
advised of the existence of such overpayment and his right to 
request waiver of recovery of that overpayment.  

3.  The veteran requested that the overpayment in question be 
waived through a written statement received by VA on October 
10, 2003.  

4.  On the basis of the evidence on file, it cannot 
reasonably be held that the veteran's request for waiver of 
recovery of the overpayment in question was untimely.  


CONCLUSION OF LAW

In the absence of evidence to the contrary, it follows that a 
timely request for waiver of recovery of an overpayment of VA 
nonservice-connected disability pension benefits, was 
received by VA.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R.§ 1.963(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), became 
law.  Such legislation significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits, with a redefining of the obligations of VA with 
respect to the duty to assist and inclusion of an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Notably, however, in Barger v. Principi, 16 Vet. App. 132, 
138 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
was not applicable to cases involving waiver of recovery of 
overpayment claims, with the Court finding that the statute 
at issue in such cases was found in Chapter 53, Title 38, 
United States Code, and that the provisions of the VCAA were 
relevant to a different chapter, i.e., Chapter 51, Title 38, 
United States Code).  Therefore, the VCAA is not for 
application in this matter.  Moreover, 
the decision that follows grants the claim that the veteran 
submitted a timely request for waiver of recovery of the 
overpayment in question; the remaining questions pertinent to 
the appeal of the RO's denial of entitlement to overpayment 
of pension benefits in the amount of $13, 074 are addressed 
in the remand below.  Thus, there is no requirement to 
address the provisions of VCAA. 
 
There shall be no recovery of payments (or any interest 
thereon) or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the VA 
Secretary whenever the Secretary determines that recovery 
would be against equity and good conscience, if an 
application for relief is made within 180 days from the date 
of notification of the indebtedness by the Secretary to the 
payee, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by such payee within a 
reasonable period after such date.  38 U.S.C.A. § 5302(a).  
The Secretary shall include in the notification to the payee 
a statement of the right of the payee to submit an 
application for a waiver under this subsection and a 
description of the procedures for submitting the application.  
Id.

VA regulation provides that requests for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness, but that the 
180 day period may be extended if the individual requesting 
waiver demonstrates that, as a result of an error by either 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing.  38 C.F.R. 
§ 1.963(b).

In May 1999, the Office of Financial Policy of the Veterans 
Benefits Administration (VBA), DMC, issued a bulletin 
announcing a new procedure to be followed by RO's Committees 
on Waivers and Compromises which directly addresses this 
issue.  See OF BULLETIN 99.GC1.04, May 14, 1999.

The bulletin stated that "[e]ffective immediately," in any 
waiver decision involving a debt under DMC jurisdiction 
"where timeliness of the waiver request is at issue," the DMC 
will provide verification of the date on which the initial 
notice of indebtedness and the right to request waiver were 
dispatched by the DMC to the debtor.  The bulletin provides 
that, upon the RO's request, the DMC will provide (1) a 
signed, written certification from DMC identifying the date 
of dispatch of the notice, (2) a printout of the CAROLS 
(Centralized Accounts Receivable Online System) computer 
screen indicating the date of dispatch of the notice letter, 
(3) a statement that explains the details of the screen, (4) 
a copy of the type of the form letter sent to the debtor, and 
(5) a copy of any correspondence received from the debtor.  
Finally, the bulletin stated that the RO "will refer to these 
items in any decision concerning the timeliness of the 
debtor's waiver request."

Review of the record indicates that the Committee on Waivers 
and Compromises has denied the instant claim on the basis 
that the veteran failed to timely request that the 
overpayment in question be waived.  (Emphasis added.)  In so 
doing, however, the Committee failed to produce the letter, 
reportedly mailed on February 5, 2003, in which the veteran 
was allegedly advised initially of the existence of the debt 
and his right to request a waiver of its recovery.  There, 
too, is absent from the record any certification from the 
VA's DMC as to the date of mailing to the veteran of the 
notice of the existence of the overpayment and of his right 
to request waiver.  

Notwithstanding the presumption of administrative regularity 
as a means to establish that notice of the debt's creation 
occurred in the normal course of business, its application in 
this instance is precluded since that presumption requires 
that VA mail a notice and then, and only then, the regularity 
of the administrative process is presumed in the absence of 
clear evidence to the contrary.  See United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 
Vet. App. 62, 64-5 (1992).  Here, the record includes only 
the letter, dated February 5, 2003, furnished to the veteran 
by the VA's Pension Maintenance Center at the RO in St. Paul, 
Minnesota, as to the termination of his entitlement to VA 
pension due to unreported income.  While there is indirect 
evidence consisting of one of more references to a claimed 
DMC letter of February 5, 2003, as to notice to the veteran 
of the existence of an over payment of VA pension benefits 
totaling $13,047 and of his right to request that recovery of 
the debt be waived, there is absolutely no direct evidence 
thereof, nor is it shown that the Committee has undertaken 
action in the period of several years that has subsequently 
elapsed to obtain a copy of the February 2003 correspondence, 
if such notice is actually in existence.  It, too, is noted 
that the veteran does not acknowledge receipt of the February 
2003 letter from the DMC.  On the basis of the foregoing, and 
in the absence of any other notice prior to or after the 
claimed date of the DMC letter of February 2003, it must be 
conceded that the veteran's October 2003 waiver request was 
in fact timely filed.  To that extent, alone, the benefit 
sought on appeal is granted.  

Other matters, even that preliminary to consideration of the 
merits of the veteran's timely waiver request, are addressed 
in the REMAND that follows.  


ORDER

A timely request for waiver of recovery of an overpayment of 
VA nonservice-connected disability pension benefits in the 
calculated amount of $13,074 was timely received by VA; the 
appeal is granted to this extent only.  


REMAND

Even preliminary to the Committee's consideration of the 
merits of the veteran's timely waiver request is the question 
of the propriety of the creation of the overpayment in 
question, to include the amount thereof.  In sum, the veteran 
avers, in effect, that the debt is not a valid one and 
otherwise improperly created, primarily on the basis that he 
was not in receipt of VA pension benefits during the period 
in which the overpayment was reportedly created as a result 
of unreported income from his work at a campground.  Once VA 
has determined there is a debt, the debtor must be advised of 
the fact of the debt and that he may dispute its existence or 
amount, as well as requesting waiver of it.  Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  If the debtor in any 
way disputes the existence of the debt, the RO must review 
the accuracy of the debt determination and if the debtor is 
unsatisfied, he may appeal.  Id.  See also 38 C.F.R. § 1.911 
(2006); VAOPGCPREC 6-98 (April 24, 1998). 

In addition, the dates of the period in which the overpayment 
of $13,074 are unclear in that a prior overpayment, also 
entailing unreported campground income, was charged to the 
veteran and later waived by the Committee, reportedly for the 
period from February 1, 1998, to June 30, 2002, while the 
statement of the case indicates that the dates of the 
overpayment totaling $13,074 are from February 1, 2001, to 
January 31, 2003.  To what extent that income received during 
the overlapping period from February 1, 2001, to June 30, 
2002, is unclear and, as such, an audit of the veteran's 
pension account is deemed to be necessary.  

Depending upon the Committee's determination as to the 
validity and amount of the overpayment, further action may be 
necessary in terms of the veteran's timely submitted waiver 
request.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  The amount of the VA pension 
overpayment at issue in this matter must 
be recalculated through preparation of a 
complete audit of the veteran's VA 
pension account.  The beginning and 
ending dates for each period or periods 
the veteran was overpaid must be clearly 
set forth and, during such period(s), the 
amounts due and actually paid to the 
veteran must be fully detailed.  To what 
extent, if any, a prior overpayment of VA 
pension totaling $2008, for the period 
from February 1, 1998, to June 30, 2002, 
based on unreported income (as set forth 
in the Committee's determination of 
January 7, 2004, granting waiver of 
recovery) overlaps with the overpayment 
of VA pension herein at issue which 
totals $13,074 and reported in the 
statement of the case as being created 
from February 1, 2002, through January 
31, 2003, must be fully explained.  As 
well, the amount of the overpayment in 
question, totaling $13,074, which has 
been recouped through the withholding of 
VA benefits, must be fully set forth.  

As part of the foregoing, the AMC/RO must 
request in writing that the veteran 
identify all expenses or exclusions from 
his countable income for VA purposes for 
each annualized 12-month period, which 
were not previously reported, including 
documentary evidence of the existence of 
each such expense or exclusion and the 
payment of each and every expense, 
through copies of bills, invoices, 
cancelled checks, credit card receipts, 
etc.  Upon receipt of such data, the 
RO/AMC must ascertain in writing whether 
any verified expense or exclusion during 
each 12-month annualized period reduces 
the veteran's countable income for VA 
purposes for any such 12-month period and 
whether the amount of the overpayment of 
VA pension currently charged against the 
veteran's account is reduced, if not 
eliminated.  See 38 C.F.R. §§ 3.660, 
3.661 (2006).

Once completed, the audit must be made a 
part of the claims folder.  In addition, 
a copy of this audit must be furnished to 
the veteran and his representative.

2.  Next, it must be ascertained through 
a formal determination whether the 
overpayment at issue or any part thereof, 
which has been charged against the 
veteran's pension account, was properly 
created, and, if so, in what amount.  

3.  Next, if and only if an overpayment 
is held to have been properly created, 
the issue of the veteran's entitlement to 
waiver of recovery of that overpayment 
must be fully developed, including 
obtaining an updated financial status 
report from the veteran, followed by 
further adjudication of such matter by 
the Committee on Waivers and Compromises.  
If the benefit sought is not granted to 
the veteran's satisfaction, issuance of a 
supplemental statement of the case as to 
the creation and/or waiver issues is 
required, outlining all applicable facts 
and governing legal authority.  The case 
should then be returned to the Board for 
further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


